Citation Nr: 1235947	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-37 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation prior to March 3, 2011 and an increased evaluation in excess of 10 percent thereafter for bilateral hearing loss.

2.  Entitlement to a compensable evaluation prior to March 3, 2011 and an increased evaluation in excess of 30 percent thereafter for scars from shrapnel wounds to the left calf, ankle, and foot.

3.  Competency to handle disbursement of funds.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to January 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A video conference hearing was scheduled for October 2012 and the Veteran's representative submitted a written request to withdraw the hearing request in October 2012.  The Board finds there is no hearing request pending at this time. 38 C.F.R. § 20.702(e) (2011).    


FINDING OF FACT

In an October 2012 statement, the Veteran's representative indicated the Veteran's desire to withdraw his appeals for increased ratings for bilateral hearing loss and for scars from shrapnel wounds to the left calf, ankle, and foot, and his for competency to handle disbursement of funds.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of a compensable evaluation prior to March 3, 2011 and an increased evaluation in excess of 10 percent thereafter for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of a compensable evaluation prior to March 3, 2011 and an increased evaluation in excess of 30 percent thereafter for scars from shrapnel wounds to the left calf, ankle, and foot, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202, 20.204 (2011).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of competency to handle disbursement of funds, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).

In an October 2012 statement, the Veteran's representative indicted the Veteran's desire to withdraw his pending claims for an increased rating for bilateral hearing loss, an increased rating for scars from shrapnel wounds to the left calf, ankle, and foot, and his claim for competency to handle disbursement of funds.  As the Veteran has withdrawn these appeals, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed without prejudice.












(CONTINUED ON NEXT PAGE)

ORDER

The appeal for a compensable evaluation prior to March 3, 2011 and an increased evaluation in excess of 10 percent thereafter for bilateral hearing loss is dismissed.

The appeal for a compensable evaluation prior to March 3, 2011 and an increased evaluation in excess of 30 percent thereafter for scars from shrapnel wounds to the left calf, ankle, and foot is dismissed.

The appeal for competency to handle disbursement of funds is dismissed.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


